DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 17-18, 20-26, and 29-36 are pending and examined below. This action is in response to the claims filed 2/18/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22has been entered.
 
Response to Amendment
Claim objections in view of amendments filed 2/18/22 are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 2/18/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 2/18/22. 35 U.S.C. § 103 are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Yopp (US 2015/0066284) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 21-26, and 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Yopp (US 2015/0066284).

Regarding claims 1 and 29, Hennequet discloses a system for managing the operation of a vehicle including a method for producing control data for rule-based driver assistance for guiding a vehicle by a driver assistance system (Fig. 2 Steps 8-11), the method comprising: 
detecting values of at least one input parameter which at least partially characterizes a driving scenario (¶38 - mode of running of the vehicle corresponds to the recited driving scenario, the position and of the rate of depression of the accelerator pedal, of the brake pedal, of the position and of the rate of angular displacement of the steering wheel, etc corresponds to the recited values of the input parameters); 
detecting values, via at least one sensor, of at least one adjustment parameter for guiding at least one of the vehicle and which characterizes a driving style and a body parameter which is a physiological value that characterizes body functions of a vehicle occupant in the same time period (¶37-39 – parameter relating to driving style desired by the driver on the basis of the current state and forecasted state of the driver corresponds to the recited body parameter, where both accelerator and brake pedals correspond to the recited sensors, and parameters relating to the journey correspond to the recited parameter for guiding the vehicle),
determining at least one boundary condition for adjusting the at least one adjustment parameter according to the at least one input parameter, based on the detected values of the at least one adjustment parameter, the body parameter and the at least one input parameter (¶38-40 – different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed utilizing driving style running parameter); and
emitting control data for guiding the vehicle, via an interface, which takes into account the at least one boundary condition as a rule (Fig. 2, ¶39-40, and ¶56-58 - navigation system monitor corresponds to the recited interface, proposed change of route corresponds to the recited emitting control data for guiding the vehicle, and different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed).
enabling at least intermittently highly automated or fully automated guidance of the vehicle (¶35 – low speed vehicle following mode or speed regulating mode corresponding to the recited at least intermittently highly automated guidance).
While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style, being a combination of the parameters or autonomously control of braking/steering/acceleration.
However, Yopp discloses an autonomous vehicle control system based on driver biometrics including performing highly automated or fully automated guidance of the vehicle by the driver assistance system during a time period (Abstract);
the body parameter specifically characterizing a subjective perception of the driving style in the driving scenario in the same time period (Fig. 2 and ¶4 – element 205, begin driving corresponding to the recited driving scenario in the same time period where element 210 detects driver state based on biometric data related to a vehicle operator, e.g., heart rate, respiration, pupil dilation, body temperature, state of consciousness, etc),
when the body parameter is detected to change in the time period, determining at least one boundary condition for adjusting the at least one adjustment parameter according to the at least one input parameter, the at least one boundary condition being determined based on a combination of all of the detected values of the adjustment parameter(s), the body parameter, and the input parameter(s);guiding the vehicle at least intermittently in a highly automated or fully automated manner based on the control data representing the ideal steering and/or braking and/or accelerating trajectory, wherein the values of the at least one input parameter, the body parameter, and the at least one adjustment parameter are detected during automatic guidance of the vehicle by the driver assistance system (¶16-29 and Fig. 2 – based on medical or drug impairment change such as heart attack, falling asleep, etc corresponding to the recited body parameter change in the driving time period modifying driving actions corresponding to the recited boundary condition based on biometric data corresponding to the recited body parameter, element 280 corresponding to the recited input parameters characterizing the driving scenario, and adjusting one or more driving actions corresponding to the recited adjustment parameters in autonomous mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle driver impairment detection/action system of Yopp in order to allow an autonomous vehicles to take into account a human driver's state or condition in executing vehicle operations (Yopp - ¶1).

Regarding claim 16, Hennequet further discloses guiding the vehicle at least intermittently based on the control data (¶42 - alternative routes correspond to the guiding the vehicle and each of the immediate, middle and far fields corresponds to the recited intermediately where many points of control data are listed in ¶42).

Regarding claim 17, Hennequet further discloses the at least one boundary condition emulates a driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style).

Regarding claim 21, Hennequet further discloses simulating, concurrent with the guiding of the vehicle, at least one future driving scenario based on values of the at least one input parameter (¶42-44 - computation of alternative routes corresponds to the recited future driving scenario guiding a vehicle based on imposing restrictions of various kinds on the driver corresponding to the recited input parameter) and 
simulating at least one trajectory of the vehicle based on the at least one future driving scenario (¶42 - computation of alternative routes corresponds to the recited simulating at least one trajectory), 
wherein the control data is based on the at least one simulated trajectory (¶41-44 – driver and running parameters are taken into consideration with the alternative routes).  

Regarding claim 22, Hennequet further discloses the simulating step occurs in real time based on real-time data of a present driving scenario (¶49 – updated dynamically corresponds to the recited real-time updates).  

Regarding claim 23, Hennequet further discloses a plurality of possible prospective trajectories is simulated, and the method (Fig. 5 and ¶69 - various possibilities for the trip corresponds to the recited plurality of possible prospective trajectories) further comprises: 
evaluating the plurality of possible prospective trajectories based on at least one boundary condition (¶70-74 – various parameters are discloses including different boundary conditions such as emissions, battery charge, slope etc), 
wherein the control data reflects a best-rated prospective trajectory (¶69 - decides that the best option corresponds to the recited control data reflecting the best rated trajectory).  

Regarding claim 24, Hennequet further discloses the at least one boundary condition characterizes a driving style attribute selected from the following group: driving time, emission, energy consumption, safety, driving dynamics, drivability, perceived efficiency, perceived safety (¶70-76 – various parameters are discloses including different boundary conditions such as emissions, battery charge corresponding to the recited energy consumption, slope corresponding to the recited driving dynamics, stop light timing corresponding to the recited driving time, etc).  

Regarding claim 25, Hennequet further discloses a plurality of boundary conditions is considered, and corresponding driving style attributes are weighted differently (¶36, and ¶69-71 – certain parameters are prohibited whereas some are simply taken into account corresponding to the recited different weights of parameters).  

Regarding claim 26, Hennequet further discloses the determining of the at least one boundary condition provides for the at least one body parameter to not exceed at least a predefined limit value (¶40 - speed restrictions correspond to the recited threshold of a boundary condition).  

Regarding claims 30 and 32, Hennequet does not explicitly disclose the use of a body parameter including physiological data however Yopp further discloses the body parameter data includes at least one of heart rate, blood pressure, adrenaline level, and respiratory pattern of the driver (¶4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle driver impairment detection/action system of Yopp in order to allow an autonomous vehicles to take into account a human driver's state or condition in executing vehicle operations (Yopp - ¶1).

Regarding claim 31, Hennequet further discloses the vehicle occupant is a driver of the vehicle (¶13 - driving characteristics specific to the driver corresponding to the recited characteristics of vehicle occupant designating the driver).

Regarding claims 33 and 35, while Hennequet does disclose the use of boundary conditions, input, adjustment and body parameters (¶37-40), Yopp more explicitly discloses the at least one boundary condition includes at least one combination of at least input parameters, values of which are associated with the at least one adjustment parameter and the body parameter (¶16-29 and Fig. 2 – based on medical or drug impairment change such as heart attack, falling asleep, etc corresponding to the recited body parameter change in the driving time period modifying driving actions corresponding to the recited boundary condition based on biometric data corresponding to the recited body parameter, element 280 corresponding to the recited input parameters characterizing the driving scenario, and adjusting one or more driving actions corresponding to the recited adjustment parameters in autonomous mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle driver impairment detection/action system of Yopp in order to allow an autonomous vehicles to take into account a human driver's state or condition in executing vehicle operations (Yopp - ¶1).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Yopp (US 2015/0066284), as applied to claim 1 above, in view of Urmson et al. (US 8,634,980).

Regarding claim 18, Hennequet further discloses the at least one boundary condition emulates an adapted driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style) but Hennequet does not disclose an autonomous vs manual driving modes.
However, Urmson discloses a driving pattern recognition system including driver-specific autonomous driving when it identifies which driver is currently in the driver's seat which reflects different perceptions of the driver or driver group between automatic guidance and manual guidance of the vehicle (Column 2, Lines 5-12).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Yopp with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Regarding claim 20, Hennequet further discloses the at least one adjustment parameter indicates whether the driver will change the guiding of the vehicle by the driver assistance system, upon a combination of the at least one adjustment parameter with the at least one input parameter (¶53-54 and Fig. 2 – running parameters correspond to the recited adjustment parameter which is combined with the characteristics of the driver corresponding to the recited input parameter to determine the mode/route to guide the vehicle).  
Hennequet does not disclose the use of autonomous guiding of the vehicle however Urmson further discloses driver-specific autonomous driving when it identifies which driver is currently in the driver's seat which reflects the change between automatic guidance and manual guidance of the vehicle (Column 2, Lines 5-12).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Yopp with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Yopp (US 2015/0066284), as applied to claim 1 above, in view of Dobler et al. (US 2007/0182529).

Regarding claims 34 and 36, While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style.
However, Dobler further discloses the at least one boundary condition characterizes a driving style attribute, which is a property that triggers a subjective perception or impression in the driver (¶36-41 – driver load or workload corresponding to the recited boundary condition utilizing the driving style where the workload determines a disposition of the driver corresponding to the recited subjective perception of impression of the driver).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet in view of Yopp with the physiologically interpreted disposition of the driver in order to determine, predict, and apply the optimum workload to a driver to prevent driver performance deterioration (Dobler - ¶15-16).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chan et al. (US 2016/0264131) discloses an occupant based vehicle control system including the occupant monitoring system is acquiring data that indicates the heart rate of an occupant of the vehicle has increased above a threshold value (e.g., due to the discomfort that the occupant is feeling while the vehicle is self-driving). The processing circuit determines this increase may be attributed to the vehicle following distance. As a result, the processing circuit provides a vehicle operation command to increase the following distance to twenty-five feet (¶19).

Scofield et al. (US 2017/0068245) discloses a system of autonomous vehicle driving profiles including extracting an operational feature, heart rate data of the user collected at various points along the route may be indicative of an optimal tailgating distance for the user (e.g., heartrate data illustrating the user's heartrate was 60 bpm when the tailgating distance was 35 feet and 120 bpm when the tailgating distance was 10 feet, which may be indicative that the user prefers the 35 foot tailgating distance) (¶33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665